DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant maintains its objection to the election/restriction mailed 12/21/2020 and argues the election/restriction unfairly presented the inventor with a seven-way restriction requirement and argues the withdrawal of claim 3 in the office action mailed 3/23/2021 was improper. 
Reviewing the record, both the election/restriction and the withdrawal of claim 3 are maintained. 
With respect to restriction requirement mailed 12/21/2020, the examiner identified seven patentably distinct species.  The examiner in their remarks identified generic claim language, clearly identified each of the disclosed species to which claims are to be restricted and provided reasons why the species are independent or distinct, and has shown a search and/or examination burden for the patentably distinct species (see MPEP 809.02(a)).
With respect to withdrawn claim 3, the claim recites “the garment of claim 1, further comprising a pair of sleeve stays configured, sized and positioned permanently on said garment body so as to receive and hold respective ones of said arm sleeves therein.” In the response to the restriction requirement filed 1/15/2021, Applicant elected Species VI directed to figures 11a-11c. Figures 11a-11c and their associated descriptions have been reviewed in light of claim 3. Applicant’s paras 0040-0041 and 0050 describe the sleeve stays. However, the sleeve stays in there paragraphs are not directed to figures 11a-11c of applicant’s disclosure. Therefore, Claim 3 is not directed to elected Species VI. The withdrawal of claim 3 must therefore be maintained.  

Response to Amendment
Applicant’s arguments with respect to the rejection of claims 1-2 and 4-6 under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites, in part, “wherein the left and right arm sleeves and respective connection locations on the garment body accommodate one or both of said arm sleeves to be worn on the wearer’s arms in a sleeves-on configuration or to be worn off of the wearer’s arm in a sleeves-off configuration” (emphasis added). This is interpreted as a positive recitation of a human body part, wearer’s arms. It is suggested the claim is rephrased to recite “said arm sleeves configured to be worn on the wearer’s arms in a sleeves-on configuration or configured to be worn off of the wearer’s arms.” 
Claims 2 and 4-6 are similarly rejected for depending on rejected claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,465,286 to Silversteen (hereinafter “Silversteen”) in view of US 2008/0168590 A1 to Bousquet (hereinafter “Bousquet”). 
	For claim 1, Silversteen teaches  a garment having convertible arm sleeves, comprising: 
a garment body (10); 
the garment body having a right arm opening and a left arm opening through which a wearer's arms may extend (arm openings of 10 proximate stitching 20); 
a left arm sleeve (left 13), having an upper portion partially yet permanently connected to said garment body along a portion of a perimeter of said left arm opening of the garment body (partly attached at slits 21 and permanently around a perimeter portion of  perimeter at stitching 20, see fig. 1 and associated description). 

    PNG
    media_image1.png
    821
    613
    media_image1.png
    Greyscale

With respect to the arm sleeve permanently connected, although not explicitly disclose, it would have been obvious to one of ordinary skill in the art before the effective filing date for the arm sleeves 13 be permanently connected to the section 10 since one skilled in the art would understand that any fastened or connected portion remains in place, and is permanent, until acted upon to release the connection or attachment. A wearer may choose to keep a sleeve attached to the vest-like portion at all times without removal based on their intended use of the product. Therefore, the terms permanently connected, together, form a functional recitation based on the intended use of the wearer and do not positively recite a structural limitation, but instead, require an ability to perform and/or function. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Silversteen does not specifically disclose so that the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening.
	However, Silversteen does show in fig. 5 the arm sleeves in the removed position are in contact with the back of the garment, and therefore coupled, at least frictionally, to said garment. 

    PNG
    media_image2.png
    682
    391
    media_image2.png
    Greyscale

	Even further, attention is directed to Bousquet teaching an analogous garment wherein the garment is worn while the sleeves may not necessarily need to be worn (abstract of Bousquet). Specifically , Bousquet teaches it is also proposed within the scope of their present invention a first knotting process of a garment such that a person may: 1) lay the sleeves of the garment in a plan that is more or less perpendicular to side lines of the garment; 2) on this plan, tie the sleeves to one another on a first side of the garment; 3) bring the sleeves onto the other side of the garment; and 4) knot the sleeves together on that other side, at a predetermined distance d.sub.1 from the ends of the sleeves in order to ensure the fitting of the garment on the person wearing it (see paras 0014-0022 of Bousquet). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening for purposes of creating a desired aesthetic, as taught by Bousquet, and for purposes of maintaining the sleeves in a secured compact position when not in use.
	Also, the recitation “so that the left arm is convertibly coupled” is interpreted as a functional recitation based on the intended use of the wearer, and does not positively recite a structural limitation, but instead, require an ability to perform and or function (see discussions above regarding functional limitations based on the intended use of the wearer). 
	With respect to the right sleeve, unless otherwise expressly stated, one skilled in the art would understand the same principles and teachings of Silversteen and Bousquet applied to the left sleeve above would apply to the right sleeve since garments in each reference show identical elements and features on each side. 
	Silversteen continues to teach wherein the left and right arm sleeves and respective connection locations on the garment body accommodate one or both of said arm sleeves (as shown in fig. 5 of Silversteen, the sleeves are accommodated and in contact with the back portion of the garment when in the unworn position) to be worn on the wearer's arms in a sleeves-on configuration or to be worn off of the wearer's arms in a sleeves-off configuration (a wearer may wear the garment of Silversteen in the configuration as shown in fig. 1, analogous to a sleeves-on configuration, or as shown in fig. 5, analogous to a sleeves-off configuration) 
	Further, the recitation to be worn on the wearer's arms in a sleeves-on configuration or to be worn off of the wearer's arms in a sleeves-off configuration is identified as a functional recitation based on the intended use of the wearer and does not positively recite a structural limitation, but instead, require an ability to perform and/or function (see discussion above for intended use recitations). 
	For claim 2, Silversteen teaches The garment of claim 1, said connection locations being at a rearward portion of the respective arm openings at which the garment body and arm sleeves are permanently connected, and leaving a frontward portion at the respective arm openings unattached to said respective arm sleeves (See fig. 1 and 2 wherein the connection locations include the rearward portions of each respective arm openings on the rear side of the garment via at least stitching 20 and slits 15 in the front of the arm openings are unattached, as shown in figs. 3 and 5) (See discussion in claim 1 with respect to the recitation “permanently connected,” as well). 

For claim 4, Silversteen teaches The garment of claim 1, wherein said arm sleeves comprise a first pair of sleeves having a length thereof, the first pair of sleeves being convertible between said sleeves-on and said sleeves-off configurations, and further comprising a second pair of sleeves having a length shorter than the length of the first pair of sleeves (See annotated fig. 1 below).

    PNG
    media_image3.png
    566
    761
    media_image3.png
    Greyscale

With respect to said second pair of sleeves being permanently around an entire perimeter of said respective arm openings, although not explicitly disclose, it would have been obvious to one of ordinary skill in the art before the effective filing date for the arm sleeves 13 being permanently connected to the section 10 around the entire perimeter of said openings since one skilled in the art would understand that any fastened or connected portion remains in place, and is permanent, until acted upon to release the connection or attachment. A wearer may choose to keep a sleeve attached to the entire perimeter of the arm opening of the the vest-like portion at all times without removal based on their intended use of the product. Therefore, the recitation said second pair of sleeves being permanently around an entire perimeter of said respective arm openings recites a functional recitation based on the intended use of the wearer and does not positively recite a structural limitation, but instead, requires an ability to perform and/or function. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silversteen in view of Bousquet and in further view of US Patent 5,182,812 A to Goldsby (hereinafter “Goldsby”).
For claim 5, Silversteen does not specifically disclose the garment of claim 1, wherein at least a portion of said right and left arm sleeves comprise a stretchable fabric material at an upper part thereof. However, attention is directed to Goldsby teaching an analogous garment with detachable sleeves (see abstract of Goldsby). Specifically, Goldsby teaches the outer layer 52 of the garment is of elastic and flexible fabric (see col. 3, lines 34-51 of Goldsby). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least a portion of said right and left arm sleeves comprise a stretchable fabric material at an upper part thereof, as taught by Goldsby, for purposes of providing comfort and elastic characteristics  to the wearer. 
The recitation, so that said stretchable fabric material can be stretched to facilitate movement of the wearer's arms in or out of said arm sleeves is identified as a functional recitation based on the intended use of the wearer and does not positively recite a structural limitation, but instead, require an ability to perform and/or function (see discussion above for intended use recitations). 

For claim 6, Silversteen does not specifically disclose the garment of claim 1, wherein at least a portion of said garment body proximal to said right and left arm openings comprise a stretchable fabric material at an upper part thereof.
However, attention is directed to Goldsby teaching an analogous garment with detachable sleeves (see abstract of Goldsby). Specifically, Goldsby teaches the outer layer 52 of the garment is of elastic and flexible fabric (see col. 3, lines 34-51 of Goldsby). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least a portion of said garment body proximal to said right and left arm openings comprise a stretchable fabric material at an upper part thereof, as taught by Goldsby, for purposes of providing comfort and elastic characteristics  to the wearer.
The recitation so that said stretchable fabric material can be stretched to facilitate movement of the wearer's arms in or out of said arm openings is identified as a functional recitation based on the intended use of the wearer and does not positively recite a structural limitation, but instead, require an ability to perform and/or function (see discussion above for intended use recitations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732